DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims1
Claims 1–13 are pending and are the subject of this Office Action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 US 1 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1, 3–5, and 9–13 are rejected under 35 U.S.C. 103 as being unpatentable over Mundt2 in view of Kamo.3 
With respect to claim 1, Mundt discloses a method of removing a viral contaminant from a preparation (the preparation being a cell culture medium) by subjecting said preparation to filtration for “at least about 24 hours” through a virus filter. (Mundt, Abstract.) The virus filter can be used prior to transfer of the preparation to a bioreactor. (See, e.g., id. ¶ 56 (“the virus filtered preparation, being a cell culture medium[] can directly and continuously feed a bioreactor . . . .”) Mundt suggests that the virus filter can be constructed of materials such as polyvinylidene fluloride (PVDF), cellulose, or polyethersulfone (PES). (Id. ¶ 77.) Mundt further suggests that the amount of viral contaminant is reduced via the virus filter. (Id. ¶ 51.)
In view of these findings, Examiner is interpreting Mundt as disclosing a method of removing a viral contaminant from a chemically defined cell culture medium (i.e., Mundt’s preparation) by: (A) providing said medium; and (B) filtering said medium, prior to or during transfer of the medium to a porous membrane (i.e., Mundt’s virus filter). Likewise, regarding the claimed level of contaminants (clm. 1, ll. 10–12), Mundt’s virus filter reduces the amount of virus (see Mundt ¶ 51). therefore, the filtrate—that is, the filtered cell culture medium—present in Mundt’s bioreactor should have a lower level of viral contaminant relative to the initial, unfiltered cell culture medium.
Mundt does not appear to specify that its porous membrane has the claimed surface treatment. (Clm. 1, ll. 7–13.)
Kamo discloses teaches surface treating a membrane with a hydrophilic polymer. (Kamo Abstract; col. 12, ll. 43–55.) The membrane can be made from PES. (Id. col. 4, ll. 1–7.) The hydrophilic polymer can comprise DACM and a crosslinking monomer such as PEGDA. (Id.; see also col. 13, ll. 4–9; col. 13, ll. 19–26 (disclosing i.e., PEGDMA)).) Kamo suggests that its surface treatment makes the membrane more suitable for treating hydrophilic liquids. (Kamo col. 12, ll. 43–45; col. 13, ll. 28–35.)
Previously it has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415–16 (2007). Furthermore, “if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id. at 417.
At the time Applicant’s invention was effectively filed, Kamo’s disclosure would have reasonably suggested to those skilled in the art that its coating was useful for hydrophilizing a membrane so that it more compatible with hydrophilic liquids. Thus, in accordance with KSR, it is respectfully submitted that at the time Applicant’s invention was effectively filed, it would have been obvious to one skilled in the art to modify Mundt’s virus filter with Kamo’s hydrophilic polymer, in order to yield the predictable result/improvement of hydrophilizing Mundt’s virus filter so that it more compatible with hydrophilic liquids. KSR, 550 U.S. at 415–17.
With respect to claim 3, the instant combination does not appear to specify that the cross-linked polymer comprises at least PEGDA and another cross-linkable non-acrylamide. Kamo discloses several cross-linkable non-acrylamide monomers—in addition to PEGDA. (Kamo col. 13, ll. 19–26.) Previously it has been held that, it is prima facie obvious to combine equivalents known for the same purpose. MPEP § 2144.06(I) (citations omitted). As it applies to the instant claim, Kamo’s disclosure suggests that PEGDA and several non-acrylamide monomers were each suitable as monomers. Thus, in accordance with MPEP § 2144.06(I), it is respectfully submitted that at the time Applicant’s invention was effectively filed, it would have been prima facie obvious to use, within the instant combination, PEGDA and another cross-linkable non-acrylamide of Kamo, inter alia
With respect to claims 4 and 5, these claims are directed to the manner in which the polymer of claim 1 is made. In contrast, claim 1 is directed to a method of use. Put another way, the focus of claim 1 is on a method of removing one or more viral contaminants—not a process of making materials used in the method. Previously it has been held that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted); see also MPEP § 2113. Thus, in accordance with Thorpe and MPEP § 2113, it is respectfully submitted that the instant claims cannot be given patentable weight: since determination of patentability is based on the product itself—as opposed to its method of production.
With respect to claim 9, Mundt suggests that an LRV of at least 1 was suitable for its invention. (Mundt ¶ 51.) Previously it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. MPEP § 2144.05(I) (citations omitted). Thus, in accordance with MPEP § 2144.05(I), it is respectfully submitted that, at the time Applicant’s invention was effectively filed, it would have been prima facie obvious to one skilled to make the membrane of the instant combination such that it has an LRV of at least 1: since Mundt suggests that such values were suitable for its invention.
With respect to claim 10, Mundt teaches filtering for “at least about 24 hours”. (Mundt ¶ 11.) When claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have same properties. MPEP § 2144.05(I) (citations omitted). As it applies to the instant claim, Mundt’s disclosure of “at least about 24 hours” is interpreted as encompassing time frames which can be either “a little less than 24 hours” and “a little more than 24 hours”. In this vein, time frames less than 24 hours are considered to be within the teaching of Mundt. Additionally, however, it is respectfully submitted that here, “at least about 24 hours” is close enough to one or more values in the claimed range of “less than 24 hours” (e.g., 23 hours and 59 minutes) that a person skilled in the art would have expected these filtration times to have the same properties. Thus, in accordance with MPEP § 2144.05(I), it is respectfully submitted that it would have e.g., 23 hours and 59 minutes) since one skilled in the art would have reasonably expected this filtration time to function the same as filtering for 24 hours.
With respect to claims 11 and 12, Mundt teaches using normal flow filtration. (Mundt ¶ 92.) Mundt also teaches using temperatures within the range of about 20°C to about 30°C. (Id. ¶ 44.) This range encompasses the claimed range of 20°C to 25°C. And to this end, as stated above, “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. MPEP § 2144.05(I) (citations omitted). Thus, in accordance with MPEP § 2144.05(I), it is respectfully submitted that, at the time Applicant’s invention was effectively filed, it would have been prima facie obvious to one skilled to use a temperature within the range of 20°C to 25°C: since Mundt suggests that such temperatures were suitable for its invention.
With respect to claim 13, Mundt teaches that the pH can be about 3 to about 7. This range overlaps or encompasses the claimed range of 4 to 8. As previously stated, “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. MPEP § 2144.05(I) (citations omitted).Ergo, in accordance with MPEP § 2144.05(I), it is respectfully submitted that, at the time Applicant’s invention was effectively filed, it would have been prima facie obvious to one skilled to use a pH within the range of 4 to 8: since Mundt suggests that such values of pH were suitable for its invention.
Claims 2, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mundt and Kamo—in view of Tkacik.4
With respect to claim 2, the instant combination does not appear to specify that the porous membrane is an asymmetric membrane. Tkacik suggests that asymmetric membranes were suitable for providing virus removal. (Tkacik, Title; Abstract.)
As stated above, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR, 550 U.S. at 415–16. In addition, the courts have also held that the selection of prima facie obviousness determination. Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 1425 (Fed. Cir. 1988). Moreover, it has also been held that absent persuasive evidence that a particular configuration is significant, said configuration can be considered to be a matter of choice which a person of ordinary skill in the art would have found obvious. See MPEP § 2144.04(IV)(B) (citing In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
At the time Applicant’s invention was effectively filed, Tkacik’s disclosure would have reasonably suggested to those skilled in the art that asymmetric membranes were suitable for providing virus removal. As such, it is respectfully submitted that, at the time Applicant’s invention was effectively filed, it would have been obvious to one skilled in the art to make the porous membrane of the instant combination in the form of asymmetric membrane: in order to yield the predictable result of providing a suitable shape for removing viruses. KSR, supra; Ryco, supra.
With respect to claims 6 and 7, the instant combination does not appear to specify that the porous membrane thereof is incorporated into a device. Tkacik suggests that a porous membrane incorporated into a pleated cartridge was suitable for providing virus removal. (Tkacik ¶ 133.) As such, it is respectfully submitted that, at the time Applicant’s invention was effectively filed, it would have been obvious to one skilled in the art to incorporate the porous membrane of the instant combination in a pleated cartridge: in order to yield the predictable result of providing a suitable device for removing viruses. KSR, supra; Ryco, supra.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mundt and Kamo—in view of Kim.5
With respect to claim 3, the instant combination does not appear to specify that the cross-linked polymer comprises at least PEGDA and another cross-linkable non-acrylamide. Kim discloses a method of hydrophilizing a membrane using a monomer. (Kim ¶¶ 17–18.) Kim suggests that the monomer can not only be PEGDA, but also combinations of PEGDA and a cross-linkable non-acrylamide. (Kim ¶ 52.)
Previously, the courts have held that the selection of a known material based on its suitability for its intended use can support a prima facie obviousness determination. See MPEP § 2144.07 (citing In re Leshin, 277 F.2d 197, 200 (CCPA 1960) (“Mere selection of known plastics to make a container-dispenser of a type made of plastics prior to the invention, the selection of the plastics being on the basis of suitability for the intended use, would be entirely obvious.…”); Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 335 (1945) (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put into the last opening in a jig-saw puzzle. It is not invention.”)).
In view of these holdings, it is respectfully submitted that, at the time Applicant’s invention was effectively filed, it would have been obvious to one skilled in the art to use PEGDA and another cross-linkable non-acrylamide, in order to: (1) provide suitable monomers for hydrophilization; and (2) yield the predictable result of forming a hydrophilic membrane. Leshin, 277 F.2d at 200; Sinclair, 325 U.S. at 335; KSR, 550 U.S. at 415–16.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mundt and Kamo—in view of Srivastava.6
With respect to claim 8, the instant combination does not appear to specify that the chemically defined cell culture medium claimed. Srivastava suggests that CD Opti CHO and Lonza Power CHO were commercially available media which were suitable for growing cells. (Srivastava ¶ 62.) As such, it is respectfully submitted that, at the time Applicant’s invention was effectively filed, it would have been obvious to one skilled in the art to select either of CD Opti CHO or Lonza Power CHO as a cell culture medium in the invention of the instant combination, in order to provide a suitable medium for growing cells. Leshin, 277 F.2d at 200; Sinclair, 325 U.S. at 335.
Response to Remarks7
Applicant’s remarks are respectfully acknowledged but are moot in view of the new grounds of rejection supra
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is (571)272-9764. The examiner can normally be reached on M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD GORDON/Examiner, Art Unit 1773                                                                                                                                                                                                        

/KRISHNAN S MENON/Primary Examiner, Art Unit 1777                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claims filed June 3, 2021.
        2 US 2013/0344535 A1, effectively filed June 21, 2012 (“Mundt”).
        3 US 5,746,916 A, issued May 5, 1998 (“Kamo”).
        4 US 2002/0175124 A1, published November 28, 2002 (“Tkacik”).
        5 US 2011/0253621 A1, published October 20, 2011 (“Kim”).
        6 US 2014/0199729 A1, published July 17, 2014 (“Srivastava”).
        7 Remarks filed June 3, 2021.